                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


JAMES HAYDEN,                                     CASE NO. 1:17-cv-02635-CAB

               Plaintiff,
                                                  MOTION TO MOVE THE
v.                                                SETTLEMENT CONFERENCE DATE

2K GAMES, INC. and TAKE-TWO
INTERACTIVE SOFTWARE, INC.,

               Defendants.



       Defendants 2K Games, Inc. and Take-Two Interactive Software, Inc. (collectively,

“Take-Two”) request that this Court enter an order adjourning the settlement conference date

from its current date, November 7, 2019, to such time after the winter holidays as is convenient

for the Court. This motion is not made for the purposes of delay. Take-Two requires additional

time to complete fact depositions, and both Take-Two and James Hayden (“Plaintiff”) each have

requested that the deadline for fact depositions be extended to December 20, 2019. Those

requests were referred to Magistrate Judge Jonathan Greenberg, along with the parties’ discovery

disputes. Dkt. No. 38. With additional time, Take-Two anticipates taking the depositions of two

important fact witnesses, one of whom was purportedly present at the time the works at issue

were created, and thus, Take-Two will not have all the facts it needs to engage in a meaningful

settlement discussion by the time of the settlement conference. On October 23, 2019, Take-Two

reached out to Plaintiff for Plaintiff’s consent to file this Motion and on October 25, 2019,

Plaintiff refused to consent.

       As the Court’s July 19, 2019 Scheduling Order (Dkt. No. 27) contemplated that fact

discovery would be concluded prior to the settlement conference and the completion of fact
depositions will better enable the parties to discuss facts and issues pertinent to this litigation at

the settlement conference, Take-Two requests that the settlement conference be adjourned to the

Court’s next available date after January 6, 2019 and moves that the Court enter the

accompanying proposed order.

                                                        Respectfully submitted,

Dated: October 28, 2019
                                                       /s/ Dale M. Cendali
                                                       Dale M. Cendali (pro hac vice)
                                                       Joshua L. Simmons (pro hac vice)
                                                       Chris Ilardi (pro hac vice pending)
                                                       Miranda D. Means (pro hac vice)
                                                       KIRKLAND & ELLIS LLP
                                                       601 Lexington Avenue
                                                       New York, New York 10022
                                                       Telephone: (212) 446-4800
                                                       dale.cendali@kirkland.com
                                                       joshua.simmons@kirkland.com
                                                       chris.ilardi@kirkland.com
                                                       miranda.means@kirkland.com

                                                       David T. Movius (0070132)
                                                       Matthew J. Cavanagh (0079522)
                                                       MCDONALD HOPKINS LLC
                                                       600 Superior Avenue, East, Ste.
                                                       2100
                                                       Cleveland, OH 44114
                                                       Telephone: 216.348.5400
                                                       Fax: 216.348.5474
                                                       dmovius@mcdonaldhopkins.com
                                                       mcavanagh@mcdonaldhopkins.com

                                                       Attorneys for Defendants 2K Games,
                                                       Inc. and Take-Two Interactive
                                                       Software, Inc.




                                                   2
                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 28, 2019, a copy of the foregoing was filed

electronically. Notice of this filing was sent by operation of the Court’s electronic filing system

to all parties indicated on the electronic filing receipt, and parties may access this filing through

the Court’s system.

                                                   /s/ Dale M. Cendali
                                                   Dale M. Cendali




                                                  3
